      Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 1 of 10 PageID #:1




                          UNITEI} STATES FEI}ERAL COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                                  FILED
                                EASTEBN I}NTISION                                      JUL    -    S zfisf(
                                                                                     THOMAS G. BRUTON
                                                                                 CLERK, U.S. DISTRICT COURT

KRYSTAL SIMMS,                                               )
                                                             \
       PLAINTIFE
                                                                      1:19+v{4587
v.                                                           Judge Robert W, Getfleman
                                                          MaEstrate Judge Gabriel A- Fuentes
BOARI} OF TRUSTEES OF NORTHERN
ILLINOIS UNTYERSITY, NORTHERN
ILLINOIS UNIVERSITY COLLEGE OF LAW,
LISA C. FREEMAN, (individually and in her
offi cial capacity), LIT, WRIGHT (individually and
in her official capacity), KATHLEEN COLES
(individually and in her offieial caprcity),
YOLANDA KING (individually and in her official
capacity), MARC EALKOFF (individually and in
his official capac$), hIARC CORDES (individually
and in his official capacity), ERIC DANNEIUAIER
(individually and in his official capacity), IIEBRA
MILLER (individually and in her oflicial capacff),
AMANIIA NEWMAN (individurlly and in her
official capacity), and MATT STREB (individually
And in his official capacify),

       DEFENDANTS.
                                                                    PLAINTIFF DEMANDS
                                                                    TRIAL BY JURY



                                         C(TMPLAINT

       Now comes the plaintitr, Krystal Simms, for her complaint against Defendants Nortliern

Illinois University College of Law, Board of Trustees of Northern Illinois University, Lisa   C.

Freeman,Lizwright, Kathleen Coles, Yolanda King, Marc Falkofi Marc Cordes, Eric

Dannemaier, Debra Miller, Amanda Newman, and Matt Streb, states as follows:
      Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 2 of 10 PageID #:2




                                           THE PARTIM$

I.   PlaintiffKrystal Simms ("Simms") is a resident of Dupage County, Illinois, who was

     admiued to the juris doctor program at the Defendant Northern Illinois University College          of

     Law ("COL") beginning in the fall of ?016.

2.   The Defendant, the Board of Trustees of Northern Illinois University ("theBoard"), is a

     body politic duly promulgatedby the State of Illinois, 100 ILCS $ 520, and can sue and be

     sued.


3,   At all relevant times the Defendant, Northern Illinois University ('MLf') and Northern

     Uinois [Jniversity College of Law ("COL') operated underthe direction and control of the

     Defendant, the Board.

4.   At all relevant times, the Board had the power to employ individuals     as decision makers   to

     effestuate the rules and regulations for NfU and COL.

5.   At all relevant times, Defendant Lisa C. Freeman ("Freeman") was employed by NfU, now

     as President   (from September 2018), previously   as   Acting President (from July 2017), and

     previously as Executive Vice President and Provost (from May 2014).

6.   At all relevant times, Defendant Liz Wright ("Wright")was employed by Nru, now         as the


     Executive Assistant to President Freeman and previously as Executive Assistant to Provost

     Freeman.

7. At all relevant times, Defendant Kathleen Coles ('Coles") was employed by COL as
     Associate Dean for Student Affairs.




                                                 3
      Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 3 of 10 PageID #:3




16. Jurisdiction is conferred upon this Court by 28 U.S.C. $ 1331 and         28 U.S C. $1343. This

    Court also has supplemental jurisdiction over non-federal claims pursuant to 28 U.S.C. $

     1367. Declaratory and Injunctive relief are authorizedby 28 U.S.C. $ $ 2201 et seq.

17. Venue is appropriate in the Northern District of lllinois pursuant to 28 U.S.C. $ l3e l (b).

                               cQ   w{ or_ri,HAf; TII A I,. ALLE GAr rON S
18. Simms has been diagnosed with attention deficit disorder, dyspraxi4 and         a   history of

    depression.

19. Simms is    a graduate   of Carleton College, she achieved this success despite significant

    special needs.

20. During the summer of ?A16, Simms applied for transfer admission to NTU.

?1. In August   of   201.6, Defendant   COL sent Plaintiff a leffer stating that she had been accepted

    for admission to COL.

22. In August of 2A16, Simms accepted the offer of admission to COL.

23. In September of 2016, Simms met with her assigned DRC Consultant Newman, and received

    a corrected authorization letter    for support services to be used while at Nru COL, to

    accommodate her known disabilities (Exhibit A).

24. Simms presented this letter to Coles and,      as   required, Simms informed each of her professors

    as   to her need for academic accommodations, and attempted to negotiate access to these

    accommodations.

25. During the fall term of 2016, Simms experienced difficulties in obtaining the

    accommodations which had been approved by the DRC.




                                                        5
        Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 4 of 10 PageID #:4




36.   Mller   sent an email to the COL requesting a meeting.

37. hfiller reversed her offer of assistance, stating that the COL had the authority over law

      students, declining any involvement.

38.   Plaintiff enrolled in summer courses and in a summer internship to work at a legal clinic

      operated by COL.

39. Simms attempted to gain assistance        from the NIU Provostos offrce, speaking with lYright on

      several occasions.

40 Wright initially   stated that she was investigating the maffer on multiple occasions,


      convincing Simms that a resolution was forthcoming.

41   . During one conversation, Wright      stated that she thought the matter had been handled already


      and would look into it.

42. Shortly after this conversation, Simms learned that she had been dismissed from COL, after

      attempting to alter her course schedule for the fall and learning that her schedule had been

      deleted.

43. Defendants Coles, King, Falkofl and Cordes were all aware of the situation regarding

      Simms' requests for accommodations.

44. Simms learned that the notice of dismissal had been sent to her by email, a method which

      was calculated to fail fExhibit B).

45, Simms attempted to speak with the Provost of NIU and was blocked by Wright.

46. Simms attempted to speak with the President of NIU and was hlocked by Streb.




                                                      7
      Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 5 of 10 PageID #:5




57. Defendants' decision to dismiss plaintifffrom COL and/or their refusal to engage in the

    interactive process are willful violations of Plaintiff's rights under the Americans with

    Disabilities Act.

58. Further, Defendants refusal to accommodate and decision to dismiss Simms from COL were,

    in part, retaliation for Plaintiff's complaint to the American Bar Association repre$entatives,

    her afiempts to bring attention to the failures in disability accommodations at COL, and her

    persistence in trying to change COL practices in regards to disability accommodations.

       WI{EREFORE, plaintiffrespectfully prays that this Honorable Court, pursuant to statute

and FRCP 65, enter a preliminary and/or peffnanent injunction against the defendants compelling

them to re-admit plaintiff as a student at NTU COL immediately and allow her to remain enrolled

as long as she meets academic and behavioral standards.


       Plaintiff further prays that this Honorable Court enter a judgment in her favor and against

the defendants, jointly and severallg in the amount of $1,000,000.00 in compensatory damages

plus costs and such other and further relief as this Honorable Court may deem just and equitable.

   couNT rr - sECTroN              s04 oF   Tffi   REHABTLIIATIqN ACT Or       1972! 2e USC 70r

                                    ff?LrLURE TO A_CC.8q{MqpATp )

59. Plaintiff repeats and re-alleges the allegations in paragraphs 1-52 as her allegations for this

    Count II, as   if fully   restated herein.

60. The Rehabilitation Act prohibits a covered entity in receipt of federal funds from

    discriminating against an individual based upon her disabilities.

61. The Defendant is     a covered    entity in receipt of federal funds.

62. Plaintiffis disabled within the meaning of the Rehabilitation Act.


                                                      I
        Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 6 of 10 PageID #:6




70. By refusing to intervene or mediate the conflict between Simms and Defendants andlor

      enforce institutional rules regarding disability accommodations, rffright, Streb, and Freeman

      contravened Simms' rights.

71. As a result, theDefendant, the Board, breached its contractwith Simms, causing Plaintiffto

      suffer signifi cant damages.

72. DRC has a contract with each student of NfU, most especially each student it supplies with

      an authorization for accommodations.

73. By refusing to intervene or mediate the conflict between Simms and Defendants and/or

      enforce institutional rules regarding disability accommodations, Miller and Newman

      contravened Simms' rights.

74. As a result, the Defendant, the Board, breached its contract with Simms, causing Plaintiffto

      suffer signifi cant damages.

          couNT rv - BREACH           OF CONTIIAqI,(AGATNSTAT TTIIETENnANTS)

75. Plaintiffrepeats and re-alleges the allegations in paragraphs t-52     as her allegations   for this

      Count tV, as if fully restated herein.

76. Every contract made in the state of Illinois has an implied duty to act in good faith and fair

      dealing.

77   . By conducting the disciplinary   process as it did and/or by refusing to engage in an interactive

      process over accommodations and/or declining to enforce institrtional rules regarding

      disability accommodations, the Defendants' breached that duty.




                                                    11
     Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 7 of 10 PageID #:7




        hrnitive damages to be determined by the sourt and to the extent permitted by law;

        Readmission to COL with the requirement the Simms be allowed to retake andlor renrite

        any and all exams that were affected by the Defendant's failure to accommodate;

   E.   Compensation for pain and suffering;

   F.   All Court related fees and expenses;

   G.   Prejudgement interes[ and

   H.   Such other and further relief as this Honorable Court may deem just and equitahle.




                                               Respectfully Submitted,




Dated: July sth, 2019
                                                             Krystal Simms

                                                             20 Danada Sq West #193
                                                             Wheaton, IL 60189
                                                             6s 1-235-0681




                                                 13
                 Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 8 of 10 PageID #:8


                                                                                                IrTontherm.        Illinois
                                                                                                Llnirrersity
                                                                                                                         t5ffi
                                                                        DMsroN oF srrDENr   nrr o *or'it3ffi5$iT,fot
                                                                                                  .HEAIIH SERVICES BUI1DING 4OO
                                                                                                    DEK   LB.tUNo$$T:i?#
                                                                                                             FAX   lSrs) 75$.9570
                                              Letter of Accommodation*
                                               Academic Year 2016-17
Dear Dean Coles,

lqFtal Simms has regisEred wih ihe NIU Disat liry Resource Cenbr (DRC) and is entiued to the identified
accommodatirns below. To ensure compliance with fuderal and staE laws, such as the Amedcans wih Disabilities Act of
1990, as amend€d, and Seciion 504 ofthe Rehabiliiation Act of 1973, NIU has designated the DRC as the department
r€sponsible for ensuring that student requests fur accommodations are impbmenEd.

StudenE a!3 tDquircd !o prcsent thb lctter of .ccomnoddior to their inst uctolE in coursoa wherB tftey plan to
use tltolr a@ommodatiom. Accornmodation3 aro not active in the classoom untl thb                l&r
                                                                                                 has been glven to
lhe instructor and a dtcusslon hG commenced regardlng        ffre implemenffion   of the accommoffions.     Further,
accomrnodationg arE not   rcfuoactiye and cannot, without tfie  irEfrucioCa .pprova!,  bo applied to prevlous work,

Accommodations are influenced by the design and delirrery of @urse insfruction. The accodrmodations lisEd bdw may
need b be adjusted hsed on course des'rgn, conEnt ard/or delivery*. DRC stafi are available b students and faalty            b
onsult regarding the impbmentatirn of accommodations. To coosuft with a stafi m6mber, please @ntact lhe DRG during
University business hours at d@niu.edu or call 81 &75$l 303.

l(ystal has participated in an inEractive process and is antitled to the following
accommodations:


Classroom Accommodations                                    Exam Accommodations
. Altemate Medi#E-TexI Digital Audio                        . Extra time: 2
. Extension of due dates: to be discussed with
professor and mufually agreed upon.                         . DistracUon reduced environment
. Notetaking assistance




Sionature DRC Staft                                         Student Signature:
Printed DRC Staff: Amanda Newman                             Printed Student Name:      tal Simms
Date: September 21, 2016                                     Date: September2l, 2016


" Confidontlal: All infonmtion in this letbr is confidential. All discussions and dealings with the student about their
disability statE and accommodations should be conducted pn'vately and in a manner that preserves lhe students rights tc
cgnfidentiality.
*Some accommodations may need b be individualized for each course. DRC staff members sfrongly encourage
sfudents and faculty members to set up an appointnent to discuss hou, each accommodatlbn will be impbmenEd in the
class setting. For erGmple, if a student receives an accommodation of o(ceptions to absenEe/tardiness policies, how will
that accommodation be implemented?



                                                                                                     €xhi6.+P
     Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 9 of 10 PageID #:9


                                                                                                                    Northern lllinois
                                                                                                                    University
June 29,2017                                                                                                        College of Law

                                                                                                                    Office of the Dean
                                                                                                                    Swen Parson, Room 270
                                                                                                                    DeKalb, Illinois 601 t 5-2828
                                                                                                                    815-7s3-1068
Ms. Krystal Sirnms                                                                                                  Fax 815-753-8552
27 North Wacker Drive, #223                                                                                         www.niu.edu/law
Chicago, IL 60606

Dear Ms. Simms:

Based upon your performance during the 2016-2017 academic year, I regret to inform you that
you are no longer in academic good standing. Your current transcript reflects a cunculative grade
point average (GPA) of 1.78 at the end of the 2016-2017 academic year and an annual GPA of
1.78 for your third and fourth semesters. By both meaflrres, you are below the required GPA of
2,2.

Under the academic policies of the College of Law, you will now be dismissed from law school
unless you seek and are granted reinstatement. If you wish to continue your law school studies,
you will need to submit a written petition in the form of a letter to rne and to the Academic
Standing Committee of the faculty" The committee will then meet, discuss the petition and make
a recommendation whether or not you should be reinstated. The final decision whether to grant
the petition is in the dean's discretion, but the recommendation of the Academic Standing
Committee will be a significant factor in that decision.

As a maffer of policy, the Academic Standing Comrnittee                                  will recommend a student's
reinstatement only if it finds that

       (1) there were material events or circumstances of an unusual nature, beyond the student's
       control, that significantly affected his or her ability to perform; or, for students who have
       completed only onb year, that there has been a significant improvement in academic
       performance during the second semester, and

       (2) there is a likelihood that the student will be ahle to raise his or her curnulative GPA to
       2.2by the end of the asademic year of reinstatement and to maintain this standard for the
       remainder of his or her academic career.

Your petition should address both prongs of the standard for reinstatement. In addition, you
should be aware that the dean frequently imposes as a condition of reinstatement that students
achieve a2.5 average in the courses taken during the first semester of the following year. If
reinstated students do not meet that GPA requirement, they are dismissed from law school in
January and are not eligible for another reinstatement.

If you wish to apply for reinstatemen t, please suhmit a petition by no later than 2:00 p.m. on
Fridoy,fug\,2017. I recommend         that youeither faxthe petition directly to (815) 753-8552 or
send it electronically to tkaps@.qiu..edu. You should also send the original, signed copy of the




                          Northerrr lllinois University is an Equal Opportunit,,flffirmetive   Artion lnstiiution
                                                                                                                     {xh,hlB
      Case: 1:19-cv-04587 Document #: 1 Filed: 07/08/19 Page 10 of 10 PageID #:10




petition by fust-class mail to me at the above address. Only the electronic version needs to
arrive by July 7.

I anticipate that the Academic Standing Committee will meet sooR after July 7 and will send its
,ecommendation to me shortly after the meeting. If you do not petition for reinstatement by the
July ? deadline or if your petition is deniedn you will be academically dismissed and withdraum
from all fall courses for which you are curently registered. If you are enrolled in any summer
school courses at the time of dismissal, your final grades will be converted to a pass/fail score.

If your petition for reinstatement is granted, you willbe on probation for at least the following
yeax. Arnong other conditions, this means that you will be required to participate in Law 616:
Legal Analysis: Skills and Stategies in the Fall 2017 semester and the Bar Fundamentals
Workshop in the Spring 2018 sernester. Law 616 rneets on Thursdays from 9:00 to l0:15 a'm.;
the day and time for the workshop will be flrrnounced around November 2017. Other conditions
to reinstatement will be explained more fully at a later time if your petition is granted.

Attached to this letter is a copy of the current academic standing policies adopted by the faculty,
which (arnong other policies) sets forth the GPA requirements for upper-level good standing, the
criteria for reinstatement, ffid the policies relating to srunmer school coluses for those students
who are subject to dismissal. Also attached is an unofficial current transcript.

If Associate Dean Coles  can be of assistanse to you during the petition process or if you have
any questions, please contact her by telephone at 815-753-0668 or by e-mail at kcoles@.niu.edU'

Sincerely,


lfffi{fi fi,,fr
Mark W, Cordes
Interirn Dean and Professor of Law


cc:     Associate Dean Falkoff
        Associate Dean Coles
